DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 11/04/2020.
Claims 1-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/12/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 18-23 are objected to because of the following informalities:
	Claim 18 recites “A non-transitory computer-readable medium having stored thereon instructions.” The phrase “A non-transitory computer-readable medium” should be corrected to “A non-transitory computer-readable storage medium” for more clarity. 
	Claims 19-23 disclose “The computer-readable medium.” The phrase “The computer-readable medium” should be corrected to “The non-transitory computer-readable storage medium” in the claims 19-23.
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 10 and 20 recite “querying a cabinet network for a location of the secured container from amongst a plurality of other secured containers based on a validation of the physical unclonable chip by the cabinet.” The specification is in silent with respect to this limitation. 
	The specification discloses: “The wireless sensor 508 is configured to interface with an encryption chip included in each secured container 400 positioned on the retractable shelves 504,” in paragraph [0046] of the publication and “In some embodiments a user can force a query, for example to a custodian, regarding the status of a held asset 400. The query verifies the presence of the asset 400 in the smart cabinet 500, and/or adjoins a transfer of ownership over the asset 400,” in paragraph [0049] of the publication. The specification does not discloses that the location of a secure container is identified based on the validation of the physical unclonable chip by the cabinet via querying a cabinet network. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, and 18 recite “an optical validation of the secured container based on a positioning and/or size of the diamonds and taggants performed via a[the] mobile device.” The manner of optically validating the secured container via a mobile device is unclear. The specification discloses: “For example, where the physical characteristic is a diameter of the diamonds, this known size may be used along with a derived parallax from the optical sensor used (e.g., the camera on the mobile device) to derive every other length and size within the puck. Thus, rather than store each distance as a variable, exact, true-to-life values are used,” in paragraph [0042] of the publication. Where is the known size located? How is the optical validation performed by the derived length and size?
	Claims 6 and 22 recite “wherein the predetermined authentication procedure includes a stored physical characteristic of the sealed container.” There is insufficient antecedent basis for this limitation in the claim. Should the sealed container be the secured container?
	Claims 7 and 23 recite “wherein the smart contract includes a description of the physical properties of each diamond included in the secured container.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites “wherein the blockchain data structure is a first blockchain structure and the second cryptographic wallet is stored on a second blockchain data structure.” The manner of storing a cryptographic wallet on a blockchain data structure is unclear. For examination purpose, the limitation is interpreted as the second cryptographic wallet associated with a second blockchain data structure.
	Claim 13 recites “wherein the user device comprises a processor and a non-transitory computer readable storage medium storing executable computer program instructions.” There is insufficient antecedent basis for this limitation in the claim. Should the user device be the mobile device?
	Dependent claims 2-12, 14-17, and 19-23 are rejected because they depend on the rejected independent claims 1, 13, and 18, respectively.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to a method, claims 13-17 are directed to a system, and claims 18-23 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transferring a token associated with an asset. Specifically, the claims 1 and 18 recite “linking … including diamonds and taggants … to a cryptographic token, wherein the cryptographic token exists on a … data structure; and transferring the cryptographic token … based on authorization including both of: a private key; and an optical validation … based on a positioning and/or size of the diamonds and taggants,” and claim 13 recites “a diamond commodity comprising … including one or more diamonds and taggants; executing an application programming interface configured to access … data structure, the … data structure storing a smart contract associated with a cryptographic token backed by a value of the one or more diamonds, the cryptographic token is associated with … wherein … storing executable computer program instructions, the computer program instructions when executed … to: receive an instruction to perform a transaction transferring the cryptographic token; authorize the transaction via both of: a private key; and an optical validation … based on a positioning and/or size of the diamonds and taggants.” These claims recite abstract ideas that are grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a commercial or legal interaction that links the asset with a cryptographic token and transfers the cryptographic token from one wallet to another wallet based on the authorization. An optical validation could be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a secured container, a hardware security module, a first cryptographic wallet, a second cryptographic wallet, a blockchain, a mobile device, one or more processors, and a computer readable storage medium, merely uses a computer and a blockchain as tools to perform an abstract idea. Specifically, a secured container, a hardware security module, a first cryptographic wallet, a second cryptographic wallet, a blockchain, a mobile device, one or more processors, and a computer readable storage medium perform the steps or functions of linking a secured container to a cryptographic token stored in a blockchain and transferring the cryptographic token from one wallet to another wallet based on the authorization. The use of a processor/computer and a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a secured container, a hardware security module, a first cryptographic wallet, a second cryptographic wallet, a blockchain, a mobile device, one or more processors, and a computer readable storage medium to perform the steps amount to no more than using a computer/processor and a blockchain to automate and/or implement the abstract idea of transferring a token associated with an asset. As discussed above, taking the claim elements separately, a secured container, a hardware security module, a first cryptographic wallet, a second cryptographic wallet, a blockchain, a mobile device, one or more processors, and a computer readable storage medium perform the steps or functions of linking a secured container to a cryptographic token stored in a blockchain and transferring the cryptographic token from one wallet to another wallet based on the authorization. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of transferring a token associated with an asset. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer/processor and a blockchain to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-12, 14-17, and 19-23 further describe the abstract idea of transferring a token associated with an asset. Claims 2, 4, and 15 further disclose including more elements in the authorization. Claims 3, 14, and 19 disclose that the secured container includes a physical unclonable function chip. Claims 5, 7, 21, and 23 disclose generating a smart contract. Claims 6 and 22 disclose a predetermined authentication procedure. Claims 8 and 16 further disclose the optical validation. Claims 9 and 17 disclose the characteristics of the secured container. Claims 10 and 20 disclose a cabinet that stores the secured container. Claim 11 discloses a second blockchain. Claim 12 discloses multiple cryptographic tokens. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 20150223580 A1) in view of Scarselli et al. (US 20190366475 A1), and further in view of de Jong (US 20190164223 A1).
Claims 1, 13, and 18:
	Kinney discloses the following:
	a.	a diamond commodity comprising a secured container including one or more diamonds and taggants. (See Fig. 1; paragraph [0028], “[r]eferring to FIG. 1, the diamond card 10 of the present invention comprises a generally rectangular, credit card shape device which is relatively thin and which has a body 12 with embedded visual patterns 14 that prevent counterfeiting. Also embedded in the card 10 is a PUF [physically uncontrollable feature] chip 16 which can be interrogated via first and second antennae 18 and 20 that enable communication and interrogation via the mobile device 11 as further described below…. One portion of the body 12 defines a transparent pouch 26 in which are visibly housed diamonds 30 at a thickened portion 24 of the diamond package 10”; Fig. 3; and paragraph [0041], “[f]or an added security measure, reference is now made to FIG. 3 which shows the diamond pocket 30 from the rear face of the diamond card showing basically the pavilion end [culet] of the diamonds 30 and a material 31 which is interspersed between the diamonds and which is intended to provide an added security measure.”)
	b.	a mobile device include a camera and executing an application programing interface configured to access a repository, the repository storing a record backed by a value of the one or more diamonds, wherein the mobile device comprises a processor and a non-transitory computer readable storage medium storing executable computer program instructions, the computer program instructions when executed by the processor causing the processor to. (Fig. 1; paragraph [0028]; paragraph [0031], “[i]n accordance with well-known technology, these chips can be interrogated by a mobile device, e.g., the mobile device 11, which contains the appropriate interrogation software, including by communicating with the diamond package 10 via an NFC interface to the PUF chip”; Fig. 4; paragraph [0041], “[a]lternatively, the material 31 can be precious stone dust in various colors. Lastly, the visual authentication step can be carried out automatically by uploading a photograph taken by the mobile device 11 to the registration server 62 [FIG. 4]”; paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic”; and paragraph [0056], “[t]his can be done seamlessly with an APP stored on the Buyer's/Seller's mobile phone or desktop computer or tablet device, etc.” One of ordinary skill in the art knows that a smart phone includes a processor executing instructions stored in a memory to perform required functionalities.)
	c.	linking a secured container including diamonds and taggants as a hardware security module to a record, wherein the record exists on a database data structure associated with an owner. (See Fig. 3; paragraph [0041]; Fig. 4; paragraphs [0042]-[0043], “[w]hen [or even prior to] a member of the public 64 has purchased one of the diamond cards 58, that card is immediately recorded with the registration server 62 and during that process not only the PUF information is provided from the issuer 56 [or alternatively from the card manufacturer 52], but a visual high resolution photograph of the diamonds and their various GIA or similar certification information are also placed and recorded on the server 62. The server 62 thereby develops a growing database 70 of diamond cards which have been purchased by the public 60”; and paragraphs [0076]-[0078], “[t]he encryption data for the EV1s is managed by a Safenet Luna HSM [Hardware Security Module]. The authentication proof never leaves the encrypted hardware of this equipment.” )
	d.	processing a purchase based on authorization including an optical validation of the secured container based on a positioning and/or size of the diamonds and taggants performed via the mobile device. (See paragraph [0041], “[a] visual high resolution photograph of the back side of the diamonds card is also registered, and each purchaser can check the package in his/her hand and compare the visual appearance with the stored image. If there was any tampering with the diamond package, it would be impossible to recreate the random microsphere distribution and unique color pattern. Simply choosing any spot of, for example, a 3 mm.times.3 mm area will immediately reveal whether it is identical to the original image and comprised of microspheres. The package can be provided with a few marker points 33 that allow quick orientation of the visual comparison to the real object image. Alternatively, the material 31 can be precious stone dust in various colors. Lastly, the visual authentication step can be carried out automatically by uploading a photograph taken by the mobile device 11 to the registration server 62 [FIG. 4]”; paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic”; and paragraphs [0084]-[0086], “[t]he count, size and elective positions of the diamonds, and the count and relative positions of every taggant is statistically compared between the original and the sample. When a total match score is achieved, which is deemed to be sufficient for authentication, then the images and, indirectly, the particular DIAMOND COIN is authenticated.”)
	Kinney does not disclose the following:
	a blockchain data structure storing a smart contract associated with a cryptographic token backed by a value of the one or more diamonds;
	a cryptographic token linked with diamond and wherein the cryptographic token exists on a blockchain data structure as associated with a first cryptographic wallet; and
	transferring the cryptographic token from the first cryptographic wallet to a second cryptographic wallet based on authorization including of a private key of the first cryptographic wallet.
	However, Scarselli discloses the following:
	a.	a blockchain data structure storing a smart contract associated with a cryptographic token backed by a value of the one or more diamonds. (See paragraph [0085], “[i]n some embodiments of the invention, use of the distributed ledger [for example, blockchain] provides the additional advantage of allowing the tokenization of tagged assets, to indicate and/or track at least ownership aspects. That is, rights to assets which have been tokenized can be stored and managed on a blockchain network…. By tokenizing assets, with each physical asset corresponding to one single token, for example one diamond=one token, tagged assets can be traded like a cryptocurrency, managing their value exchange using smart contracts written on the blockchain. Since each single token will represent a unique asset, the value of each token will be different. The value of each token, if converted into fiat money or cryptocurrency will fluctuate, based on the value change of the asset, independently from fluctuations in fiat currencies or cryptocurrencies.”)
	b.	a cryptographic token associated with diamond(s) and wherein the cryptographic token exists on a blockchain data structure as associated with a key. (See paragraph [0007]; paragraph [0010], “[in]n an embodiment of the invention, the non-fungible token includes information related to at least one of the asset's characteristics, ownership, provenance, location and past transactions”; paragraph [0085], “[in]n some embodiments of the invention, use of the distributed ledger [for example, blockchain] provides the additional advantage of allowing the tokenization of tagged assets, to indicate and/or track at least ownership aspects. That is, rights to assets which have been tokenized can be stored and managed on a blockchain network…. By tokenizing assets, with each physical asset corresponding to one single token, for example one diamond=one token, tagged assets can be traded like a cryptocurrency, managing their value exchange using smart contracts written on the blockchain. Since each single token will represent a unique asset, the value of each token will be different”; Fig. 9; paragraph [0089]; and paragraphs [0091]-[0092], “[i]n an embodiment of the invention, a NFT is created so that additional data can be written into the blockchain that is associated with the asset [in this case a diamond] such as cut, clarity, color, place-of-origin, etc. In some embodiments, assets can be grouped together and/or tokenized together as a group, for commercial activities.”)
	c.	transferring the cryptographic token from a first owner to a second owner based on authorization including of a private key and an optical validation. (See Abstract; Fig. 9; paragraphs [0090]-[0092], “[o]nce the diamond has been tagged and the NFT issued, then any retail customer [or anyone else in the supply/distribution/commercialization chain] with a camera and internet connection can read [908] the inscribed public key and verify for themselves whatever data has been published to the blockchain [e.g. the diamond's characteristics, place-of-origin, and who attested to those characteristics initially]. If the description on the blockchain matches the physical characteristics of the diamond in hand and the seller is able to sign a message proving [910] that they control the public key, then the buyer can know with certainty [at least in part because of information relayed back to the reading device] that the holder of the diamond is the legitimate owner and some transaction can be conducted [912] with a certainty of trust with respect to the asset. This method of on chain tracking gives everyone an ability to see a history of transfer dates, sale prices, place-of-origin, etc…. Optionally, image recognition is used as an alternative or in addition to tag reading, such as described herein. This methodology enables all sorts of commercialization scenarios like tagging a public key on a diamond and giving the private key to the owner of the diamond as a certificate-of-ownership.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinney, to incorporate with the teachings of Scarselli, and to utilize a blockchain storing a smart contract to link one or more diamonds with a cryptographic token and to transfer the token to a different owner, so that the features of the blockchain can enable the system to reliably track identification and/or information related to a specific physical asset, such as a diamond. This ability enhances the confidence of businesses and the public in the value and traceability of the specific asset.
	The combination of Kinney and Scarselli discloses the claimed invention but does not explicitly disclose wherein a token exists on a blockchain data structure as associated with a first cryptographic wallet and transferring the cryptographic token from the first cryptographic wallet to a second cryptographic wallet based on authorization including a private key of the first cryptographic wallet.
	de Jong discloses wherein a token (i.e., an asset card) exists on a blockchain data structure as associated with a first cryptographic wallet and transferring the cryptographic token from the first cryptographic wallet to a second cryptographic wallet based on authorization including of a private key of the first cryptographic wallet. (See paragraph [0005]; paragraph [0017], “[i]n some embodiments, an asset card smart contract of an asset card transaction controls the transferring of ownership of units of the asset identified by the asset card transaction between entities [e.g., persons and organizations]. When an asset card transaction is initially recorded, the asset card state includes an asset identifier, an initial owner, a divisibility factor, characteristic attributes [e.g., weight and dimensions], and an owner table…. The asset card smart contract verifies that the transfer message was signed by using the private key corresponding to the public key in the transfer message and then verifies that the public key can be used to generate the address of the current owner”; paragraph [0018], “[t]he transfer ownership function processes a transfer owner message to transfer ownership from the current owner to a new owner. Alternatively, the owner table may only store information relating to the current owners. The complete history of the prior owners and transfers is represented by transfer transactions recorded in the distributed ledger”; paragraph [0024], “In some embodiments, before submitting a purchase request, a customer may need to be cleared under applicable know-your-customer [“KYC”] and anti-money laundering [“AML”] regulations and create a digital wallet to reflect the customer's ownership interests in units of assets”; paragraph [0033], “[e]ach client system may implement a wallet component for locally tracking the units owned by the client, storing private keys, interacting with the exchange system, and so on. The exchange system provides a mechanism through which clients can buy units of assets from the exchange system and sell units of assets to the exchange system, The distributed ledger nodes and the distributed ledger stores implement the asset distributed ledger and the asset card distributed ledger.” These citations indicate that the cryptographic wallets/accounts are generated and associated with public/private key pairs. The transaction that transfers the ownership of a token, which is associated with a physical asset, has to be assigned by the private key of the current owner.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney and Scarselli, to incorporate with the teachings of de Jong, and to associate the cryptographic token with the first cryptographic wallet and to transfer the token from one wallet to another wallet based on the authorization of a private key of the first wallet, so that the system digitizes ownership interests in certain assets to enhance access to the assets, to enable tracking of assets via the asset distributed ledger based on their characteristics, and to create efficiencies in supply chain management and trade finance.

Claim 2:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	de Jong further discloses wherein said authorization is further including: a private key of the second cryptographic wallet. (See paragraph [0002], “[t]o prove ownership of the bitcoin of the new transaction, the new owner need only have the private key that matches the public key of the new transaction that transferred the bitcoin. The blockchain creates a mathematical proof of ownership in an entity represented by a security identity [e.g., a public key], which in the case of the bitcoin system is pseudo-anonymous”; paragraph [0005]; and paragraph [0033].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney and Scarselli, to incorporate with the teachings of de Jong, and to transfer the token from one wallet to another wallet based on the authorization including a private key of the second wallet, so that the new owner of the token can prove the ownership of the token via the private key.

Claims 3, 14, and 19:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further disclose wherein the secured container further includes a physical unclonable function chip. (See paragraphs [0028]-[0030], “[a]lso embedded in the card 10 is a PUF [physically uncontrollable feature] chip 16 which can be interrogated via first and second antennae 18 and 20 that enable communication and interrogation via the mobile device 11 as further described below…. As is known, at a microscopic level, no two silicon PUF chips are identical. Unavoidable and uncontrollable variations at the molecular scale make each chip unique. The micro variations are detected and registered for the encrypted authentication process, as more fully described further on. Each chip provides a unique algorithmic response to random challenges,” and paragraphs [0077]-[0078].)


Claims 4 and 15:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further discloses wherein said authorization is further including: the physical unclonable function chip. (See paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic.”)

Claims 5 and 21:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney discloses processing a purchase based on a predetermined authentication procedure. (See paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic,” and paragraphs [0084]-[0086].)
	de Jong discloses generating a smart contract associated with the cryptographic token that facilitates transfer of the cryptographic token based on the predefined authentication procedure. (See paragraph [0006] and paragraphs [0017]-[0018], “[t]he asset card smart contract verifies that the transfer message was signed by using the private key corresponding to the public key in the transfer message and then verifies that the public key can be used to generate the address of the current owner.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney and Scarselli, to incorporate with the teachings of de Jong, and to generate a smart contract to control the transfer of the cryptographic token based on the predetermined authentication procedure, so that the transaction can be automatically validated by the smart contract with the predefined conditions.

Claims 6 and 22:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further discloses wherein the predetermined authentication procedure includes a stored physical characteristic of the sealed container. (See paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic,” and paragraphs [0084]-[0086], “[u]sing an image analysis system, the sample image is analyzed and compared to a reference photo of the particular DIAMOND COIN taken during manufacture. The count, size and elective positions of the diamonds, and the count and relative positions of every taggant is statistically compared between the original and the sample. When a total match score is achieved, which is deemed to be sufficient for authentication, then the images and, indirectly, the particular DIAMOND COIN is authenticated.”)

Claims 7 and 23:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further discloses wherein a stored record includes a description of the physical properties of each diamond includes in the secured container. (See paragraph [0044] and paragraphs [0084]-[0086], “[u]sing an image analysis system, the sample image is analyzed and compared to a reference photo of the particular DIAMOND COIN taken during manufacture. The count, size and elective positions of the diamonds, and the count and relative positions of every taggant is statistically compared between the original and the sample. When a total match score is achieved, which is deemed to be sufficient for authentication, then the images and, indirectly, the particular DIAMOND COIN is authenticated.” These citations indicate that the count, size, and positions of the diamonds have to be already recorded in a database in order to perform the comparison.)
	de Jong discloses a smart contract associated with the cryptographic token. (See paragraph [0006] and paragraphs [0017]-[0018], “[t]he asset card smart contract verifies that the transfer message was signed by using the private key corresponding to the public key in the transfer message and then verifies that the public key can be used to generate the address of the current owner.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney and Scarselli, to incorporate with the teachings of de Jong, and to generate a smart contract to include the description of the physical properties of diamonds, so that the transaction can be automatically validated by the smart contract based on the description.

Claims 8 and 16:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney discloses wherein the secured container is based on a fixed diameter that is standard across a plurality of other similar secured containers. (See paragraph 0040], “[i]n general, the diamond smart card 42 of FIG. 2a is preferably formed in an ISO 7810 format with the two passive wireless powered integrated circuits and antennas, preferably with a package size of about 85.6 mm.times.54 mm.times.1 mm…. The basic card and diamonds are inserted into a 7-10 mil plastic sleeve, heat-sealed at the edges to close permanently.”)
	Kinney further discloses the optical validation via visual images. (See paragraph [0044], “[t]hat is, as the market will develop, members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process noted above, which only requires using the mobile phones 11 to authenticate the received package[s] by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic,” and paragraphs [0084]-[0086], “[u]sing an image analysis system, the sample image is analyzed and compared to a reference photo of the particular DIAMOND COIN taken during manufacture.” One of ordinary skill would validate all of the elements associated with the diamond card, including the size of the diamond card.)

Claims 9 and 17:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further discloses wherein the secured container includes a set of diamonds having a standardized value as compared to other similar secured containers. (See paragraph [0005], “[t]he creation and wide acceptance of such diamond exchanges and markets would further benefit from introducing standardized diamond packs of known or nominal monetary values that could be purchased and/or exchanged in unitary quantities without much regard to the parameters of the individual diamonds in each pack”; paragraph [0046]; and  paragraph [0055]-[0056], “[t]o solve that problem as well, the invention herein also contemplates including within the diamond cup a pack of small sized chip diamonds with an aggregate value of, for example, a few hundred dollars, so as to bring the total value of the diamond card very closely to the nominal value, on the day that the card is issued.” These citations indicate that the diamond cards have certain standardized values when they are issued.)

Claim 11:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	de Jong further discloses multiple blockchain data structure and a second cryptographic wallet is associated with a different blockchain data structure. (See paragraph [0016], “[i]n some embodiments, an asset card [‘AC’]) system tracks ownership of assets and ownership of divisions of assets in one or more distributed ledgers”; paragraph [0023]; and paragraph [0033], “[t]he client systems allow clients [i.e., entities] to interact with the distributed ledgers to transfer units of assets, check the balances agreements of assets, and so forth. Each client system may implement a wallet component for locally tracking the units owned by the client, storing private keys, interacting with the exchange system, and so on.” These citations indicate that the system may include multiple distributed ledgers and that different client systems may interact with different distributed ledgers.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney and Scarselli, to incorporate with the teachings of de Jong, and to utilize multiple blockchain data structures for different cryptographic wallets, so that each wallet can access the associated blockchain data structure to perform transactions and check the asset status.

Claim 12:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney discloses that a stored record is associated with a secured container which has a value for multiple diamonds. (See paragraph [0010]; Fig. 3; paragraph [0041]; Fig. 4; paragraphs [0042]-[0043], “[w]hen [or even prior to] a member of the public 64 has purchased one of the diamond cards 58, that card is immediately recorded with the registration server 62 and during that process not only the PUF information is provided from the issuer 56 [or alternatively from the card manufacturer 52], but a visual high resolution photograph of the diamonds and their various GIA or similar certification information are also placed and recorded on the server 62. The server 62 thereby develops a growing database 70 of diamond cards which have been purchased by the public 60”; and paragraphs [0076]-[0078], “[t]he encryption data for the EV1s is managed by a Safenet Luna HSM [Hardware Security Module]. The authentication proof never leaves the encrypted hardware of this equipment.” )
	Scarselli discloses that a cryptographic token is associated with one diamond or a group of diamonds and the value of each token is different. (See paragraph [0007], “[o]ptionally, the one non-fungible token is associated with one asset or a group of assets”; paragraph [0060], “[t]he asset may be a diamond, a crystalline structure, a transparent or translucent material, any precious gem, or any other material or substance referred to herein or conceivable to one of ordinary skill in the art, whether naturally occurring or man-made”; and paragraph [0085]. These citation indicates that a token can be associated with one diamond or a group of diamonds.)
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinney, to incorporate with the teachings of Scarselli, and to create a unique token for each of the diamonds in the secured container, so that each of the diamonds in the secure container can be sold or traded individually.

Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 20150223580 A1) in view of Scarselli et al. (US 20190366475 A1), and further in view of de Jong (US 20190164223 A1) and Phillips et al. (US 20130328661 A1).
Claims 10 and 20:
	Kinney in view of Scarselli and de Jong discloses the limitations shown above.
	Kinney further discloses storing the secured container within a cabinet that includes a network transceiver, the cabinet configured to validate the physical unclonable chip of the secured container and a cabinet network. (See paragraph [0036], “[t]he invention can also include providing a locked cabinet space 76 [FIG. 4] which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver[s] connected to an authenticated internet board. The cabinet 76 may include unique PUF chip or chips known to the authentication server which can be all verified through the internet.”)
	None of Kinney, Scarselli, and de Jong explicitly discloses querying a cabinet network for a location of the secured container from amongst a plurality of other secured containers based on a validation of the physical unclonable chip by the cabinet.
	However, Phillips discloses querying a cabinet network for a location of an item from amongst a plurality of items based on a validation of the physical RFID code by the cabinet. (See paragraph [0051], “[t]ool storage system 300 includes an image sensing device configured to capture images of contents or storage locations of the system,” and paragraphs [0115]-[0116], “The ID of the inventory item may include an RFID, a bar code, or other sequence of digits or patters appearing on the inventory item…. In this manner, the inventory control system 1000 may identify the previously stored target location image and the coordinates associated with the ID and may apply a visual contrast element to the target location image at the target object coordinates. The processor may then display on the display 1005 the target location image along with the visual contrast element.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney, Scarselli, and de Jong, to incorporate with the teachings of Phillips, and to identify the location of a secured container by querying the cabinet network, so that the owner of the secured container can retrieve the location information of the secured container to ensure that the secured container is stored safely. 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Madisetti et al. (US 11074650 B1) disclose a system issuing blockchain-based digital certificates associated with a gemstone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685